

117 HR 1988 IH: Women’s Military History Day Act
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1988IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Ms. Stefanik (for herself and Mrs. Bice of Oklahoma) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 36, United States Code, to direct the President to issue an annual proclamation establishing Women’s Military History Day.1.Short titleThis Act may be cited as the Women’s Military History Day Act.2.Findings; purpose(a)FindingsCongress makes the following findings:(1)On March 21, 1917, Loretta Perfectus Walsh became the first woman in United States history to officially enlist in any military service when she joined the United States Navy in the month that would later be designated Women’s History Month.(2)Women have served in the United States Armed Forces since the Revolutionary War, initially serving in support roles as nurses, seamstresses, and cooks for troops.(3)Valiant women have served selflessly alongside men during every conflict involving the United States, and have suffered the same hardships, often without the benefit of military rank or compensation.(4)Pioneering women have served as trailblazers, inspiring generations of American women to follow in their footsteps by answering the call to serve.(5)On January 21, 1918, Myrtle Hazard became the first woman to officially take the oath of enlistment for the United States Coast Guard, joining twin sisters, Genevieve and Lucille Baker.(6)On August 13, 1918, Opha May Johnson joined the United States Marine Corps before she, or any woman, was permitted to vote.(7)On July 8, 1948, Esther McGowin Blake, having already joined the Army Air Forces in 1944, enlisted in the active duty United States Air Force, and served beside her two sons.(8)Deborah Sampson was, by scholarly consensus, the first woman to serve in the United States Army, when she disguised herself as a man to join the Continental Army, in which she served until 1783.(9)In 2015, Department of Defense formally announced women could serve in direct combat roles and join combat arms professions.(10)Army Captains Shaye Haver and Kristen Griest were the first females to graduate the United States Army’s Ranger School, and Sergeant First Class Amanda Kelley was the first enlisted female to do so.(11)There are nearly 2,000,000 living female veterans of the United States Armed Forces who represent approximately 10 percent of the overall veteran population.(12)The United States holds these iconic women, and every woman who has served in the United States military, in the highest regard for their courage and bravery.(b)PurposeIt is the purpose of this Act to encourage the nationwide observance of Women’s Military History Day on a day in the month of March.3.Observance of women’s military history day(a)In general Chapter 1 of title 36, United States Code, is amended by adding at the end the following new section:146.Women’s military history dayThe President shall issue each year a proclamation calling on the people of the United States to—(1)celebrate the bold women who have served in the United States military throughout history;(2)highlight trailblazing women in the military and their achievements;(3)commemorate the selfless service of women in every American military conflict; and(4)observe such Women’s Military History Day with appropriate ceremonies and activities..(b)Clerical amendmentThe table of sections at the beginning of chapter 1 of such title is amended by adding after the item relating to section 145 the following new item:146. Women’s military history day..